Citation Nr: 1112294	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 1951 to November 1952, and September 1953 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim. 

The claim was first reviewed by the Board in June 2009, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for a TDIU.  The Court issued a January 2010 Order vacating the June 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  Subsequently, in a July 2010 decision, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral shoulder tendonitis prevents him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the claim for a TDIU is herein granted, any failure with respect to the duty to notify or assist is nonprejudicial.    

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board highlights that disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (i.e., the orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric system), are considered to be one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on what evidence is needed to substantiate the Veteran's claim for a TDIU.  Specifically, the Board will focus on the evidence of record that relates to the severity of his service-connected bilateral shoulder conditions.  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that he had to retire from his job as a bus driver due to the pain from his bilateral shoulder disability.  

In this case, service connection is in effect for tendonitis of the left shoulder, rated as 30 percent disabling; tendonitis of the right shoulder, rated as 30 percent disabling; a fracture of C2 with traumatic arthritis of the cervical spine, rated as 20 percent disabling; benign paroxysmal positioning vertigo, rated as 10 percent disabling; bilateral external otitis, rated as 10 percent disabling; diabetes mellitus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 30 percent disabling.  While the Veteran does not have any single disability rated higher than 30 percent, the Board notes that the Veteran's bilateral hearing loss and tinnitus both result from a common etiology (i.e., acoustic trauma) and both affect a single body system (i.e., his audiological system).  As such, these conditions are considered to be one disability for the purpose of determining whether the Veteran meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, when the ratings for the Veteran's hearing loss and tinnitus are combined, they are evaluated at 40 percent disabling.  38 C.F.R. § 4.25.  Accordingly, because the Veteran has a single service-connected disability that has been rated as 40 percent disabling and his combined disability rating is 80 percent, he has met the percentage requirements of 38 C.F.R. § 4.16(a).

VA outpatient treatment records indicated that the Veteran was being treated for his shoulder conditions.  In the June 2006 VA treatment records, the Veteran's treating VA doctor advised the him to consider retiring from his job as a bus driver due to his shoulder problems.  Additionally, the doctor prescribed the Veteran medication for his shoulder pain, and informed him that he could not drive or operate equipment for four hours after taking them.  Furthermore, in another June 2006 VA treatment record, the Veteran reported that he was going to be retiring from the school system because he could no longer drive the bus due to his ongoing pain. 

A review of the record indicates that the Veteran ended his employment as a bus driver in May 2007.  The Veteran's employer reported in a June 2007 letter that the Veteran was unable to work due to several reasons, to include stressful conditions; pain in his shoulders, knees, and neck; accident prevention; and safeguard students and property. 

The Veteran submitted a February 2010 individual unemployability assessment from a private doctor.  The doctor noted that he reviewed the Veteran's entire claims file and spoke directly with the Veteran in order to assess his employability.  The Veteran reported to the doctor that he stopped working full time as a school bus driver, as well as working in any other capacity, as of May 2007 due to worsening and incapacitating pain he was experiencing in his shoulder and neck.  The doctor noted the May 2006 VA medical report, where the VA doctor advised the Veteran to retire due to his shoulder conditions.  The Veteran reported that he dressed and cleaned himself, but with much difficulty due to limited mobility, as well as significant shoulder pain.  Additionally, he stated that while he drives almost daily, his pain limited his driving within a few miles of his home.  Furthermore, he was unable to swim due to the severity of his shoulder symptoms, and his walking was limited due to inability to freely move his arms.  The Veteran reported that his job as a bus driver involved about two hours of picking up and dropping off students in the morning and the afternoon.  During the mid-day, the Veteran was able to rest and lie down.  The Veteran stated that he used this time to tend to his increasingly debilitating bilateral shoulder pain.  Additionally, he reported that without the mid-day rest period, he could not have performed the driving needed.  Furthermore, the Veteran contended that he could not have maintained any full-time competitive job after May 2007 due to the degree of bilateral shoulder pain he was experiencing, and the amount of reduced concentration and focus this pain resulted in.  Moreover, the Veteran reported that primarily due to his bilateral shoulder pain, he did not get restful sleep most nights.  As a result, he reported that he needed to nap for at least three hours during the daytime.  Additionally, the Veteran's pain was sufficiently severe to interfere with his ability to concentrate even on simple tasks for more than ten to fifteen minutes at a time. 

After reviewing the pertinent medical records, VA examination reports, and speaking with the Veteran himself, the doctor concluded that the Veteran's service connected shoulder issues were the original and chief cause of his total unemployability as of May 2007.  Additionally, the doctor noted that he had no reason to doubt the credibility of the Veteran's contentions or the severity of his worsening and totally debilitating bilateral shoulder limitations.  Furthermore, the doctor stated that given the Veteran's service-connected shoulder pain and its deleterious effect on workplace concentration, persistence, and pace, he opined that there was no competitive or substantial occupation the Veteran could perform on a sustained basis.  Lastly, the doctor noted that the Veteran had not been able to secure or follow any substantial occupation as of the date he left his full-time employment as a school bus driver in May 2007.

The Veteran was afforded a VA examination in December 2010 to determine the impact of his service-connected disabilities on his employability.  The Veteran complained of shoulder pain with certain motions.  Additionally, he reported that he took medication for his shoulder pain daily.  The examiner noted that the Veteran's shoulders showed symptoms of giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness.  Additionally, the examiner noted that the Veteran's condition affected the motion of the joint.  The Veteran reported that his standing was limited to 15 to 20 minutes, and walking was limited to one mile. The examiner noted that the Veteran showed guarding of movement, limited motion, and tenderness of his shoulders.  The examiner concluded that the Veteran's bilateral shoulder tendonitis had significant effects on usual occupation.  Additionally, the doctor noted that the effects of the Veteran's disability on occupational activities were problems with lifting, carrying, and reaching.  Furthermore, the examiner noted that there were effects on the Veteran's usual daily activities.  Moreover, the doctor noted a possibility of improvement in functional ability with shoulder surgery, but that the Veteran was not pursuing it at that time.  Lastly, the examiner noted that the function of both of the Veteran's upper extremities was preserved distal to the shoulders.   

On this record, in particular the February 2010 private doctor assessment that noted that the Veteran's bilateral shoulder conditions prevented him from working, as well as the Veteran's treating VA physician who recommended to the Veteran that he should retire due to his shoulder conditions, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disabilities.  The Board acknowledges that the Veteran is service connected for additional disabilities.  However, it is not necessary to discuss their impact on his employability as the Board has determined that his service-connected bilateral shoulder disabilities render him unemployable and, thus, has decided to grant him a TDIU, which constitutes the full benefits sought on appeal.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


